FAIRFAX News Release Stock Symbol:FFH (TSX and NYSE) TORONTO, July 17, 2008 FAIRFAX ANNOUNCES CONFERENCE CALL Fairfax Financial Holdings Limited (TSX and NYSE: FFH) will hold a conference call at 8:30 a.m. Eastern Time on Friday, August 1, 2008 to discuss its 2008 second quarter results which will be announced after the close of markets on Thursday, July 31 and will be available at that time on its website www.fairfax.ca. The call, consisting of a presentation by the company followed by a question period, may be accessed at (800) 779-9314 (Canada and U.S.) or 1 (210) 234-0013 (International) with the passcode “Fairfax”. A replay of the call will be available from shortly after the termination of the call until 5:00 p.m. Eastern Time on Friday, August 15, 2008.The replay may be accessed at (866) 491-2938 (Canada and U.S.) or 1 (203) 369-1726 (International). Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:Greg Taylor, Chief Financial Officer, at (416) 367-4941 FAIRFAX
